Citation Nr: 0928304	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-29 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran's attorney is eligible for payment of 
attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to May 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied Veteran's attorney 
entitlement to fees in connection with a December 2006 Board 
decision that denied an increased initial rating more than 10 
percent for the Veteran's service-connected chronic 
bronchitis and bronchiectasis prior to July 30, 2004, but 
granted an increased rating of 30 percent since July 30, 
2004.

The appellate issue of entitlement to an increased initial 
rating in excess of 10 percent for chronic bronchitis and 
bilateral bronchiectasis prior to July 30, 2004, and in 
excess of 30 percent since July 30, 2004, is the subject of a 
separate Board decision.


FINDINGS OF FACT

1.  In a June 1999 decision, the Board denied the Veteran's 
claim of entitlement to service connection for residuals of 
pneumonia.

2.  A written fee agreement signed by the Veteran and his 
attorney, the appellant, on January 27, 2000, provided that 
20 percent of any past-due benefits were to be paid to the 
attorney.  The Board received a copy of the executed fee 
agreement in February 2000.

3.  By a December 1999 Order, the United States Court of 
Appeals for Veterans Claims vacated that part of the Board's 
June 1999 decision that denied service connection for 
residuals of pneumonia and remanded the matter to the Board 
for further adjudication.

4.  In April 2003, the Board granted the Veteran's claim of 
entitlement to service connection for chronic bronchitis and 
bilateral bronchiectasis.

5.  In May 2003, the RO implemented the Board decision 
granting service connection for chronic bronchitis and 
bilateral bronchiectasis, and awarded a 10 percent disability 
rating, effective March 16, 1993.

6.  The May 2003 rating decision resulted in past-due 
benefits being paid to the Veteran, effective April 1, 1993.

7.  In July 2003, the Veteran filed a notice of disagreement 
with the RO's May 2003 rating decision awarding a 10 percent 
disability rating for his service-connected chronic 
bronchitis and bronchiectasis, asserting that the disability 
warranted a higher initial rating.

8.  By a July 2003 decision, the RO determined that the 
Veteran's attorney was entitled to 20 percent of past-due 
benefits awarded, as representing the maximum attorney fees 
payable.

9.  In December 2006, the Board denied an initial rating 
greater than 10 percent for the Veteran's service-connected 
chronic bronchitis and bilateral bronchiectasis prior to July 
30, 2004, but granted an increased rating of 30 percent since 
July 30, 2004.

10.  In January 2007, the RO implemented the Board decision 
granting an increased rating of 30 percent for chronic 
bronchitis and bilateral bronchiectasis, effective July 30, 
2004.

11.  By a December 2007 Order, the Court vacated that part of 
the Board's December 2006 decision that denied an initial 
rating greater than 10 percent for chronic bronchitis and 
bilateral bronchiectasis prior to July 30, 2004, and granted 
an increased rating of 30 percent since July 30, 2004, and 
remanded the matter to the Board for further adjudication.

12.  By a February 2007 decision, the RO denied the Veteran's 
attorney entitlement to additional attorney's fees based on 
the grant of increased benefits in the December 2006 Board 
decision.


CONCLUSION OF LAW

The requirements for payment of additional attorney fees in 
the amount of 20 percent of past-due benefits based upon a 
January 2007 rating decision which implement a Board decision 
granting an increased rating of 30 percent for chronic 
bronchitis and bilateral bronchiectasis since July 30, 2004, 
have been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. 
§ 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter Board must ensure that the VA's duty 
to notify and duty to assist obligations has been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, this case involves the application of VA 
law and regulations pertaining to the payment of attorney 
fees from past-due benefits.  The law and not the facts are 
dispositive, and therefore, no amount of evidentiary 
development will change the result.  Manning v. Principi, 16 
Vet. App. 534 (2002); VAOGCPREC 5-2004 (June 23, 2004), 69 
Fed. Reg. 59989 (2004).  In addition, the Board notes that 
the Veteran has not contested this claim.  38 U.S.C.A. 
§ 7105A (West 2002), 38 C.F.R. § 19.102 (2008).  Accordingly, 
the Board will proceed with a decision on the merits and 
avoid unnecessary delay in resolving this appeal.

The written fee agreement signed by the Veteran and his 
former attorney on January 27, 2000, provided that 20 percent 
of any past-due benefits were to be paid to the attorney.  
The Board received a copy of the executed fee agreement in 
February 2000.  That agreement met the basic statutory and 
regulatory requirements for payment of attorney fees.  
38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).
During the pendency of this appeal, the regulations were 
revised and now permit attorneys and agents to charge fees 
for representation after an agency of original jurisdiction 
(AOJ) has issued a decision on a claim or claims, and a 
notice of disagreement (NOD) has been filed with respect to 
that decision on or after June 20, 2007.  38 C.F.R. § 14.636 
(2008).  However, as the NOD in this case was filed after the 
initial grant of service connection in July 2003, the amended 
regulations are not for application in this appeal.

On June 24, 1999, prior to the signing of the attorney fee 
agreement, the Board entered a final decision denied the 
Veteran entitlement to service connection for residuals of 
pneumonia.  By a December 1999 Order, the United States Court 
of Appeals for Veterans Claims vacated that part of the 
Board's June 1999 decision that denied service connection for 
residuals of pneumonia and remanded the matter to the Board 
for further adjudication.  In April 2003, the Board granted 
the Veteran's claim of entitlement to service connection for 
chronic bronchitis and bilateral bronchiectasis.  In May 
2003, the RO implemented the April 2003 Board decision 
granting service connection for chronic bronchitis and 
bilateral bronchiectasis, and awarded a 10 percent disability 
rating, effective March 16, 1993.  In December 2006, the 
Board denied an initial rating greater than 10 percent for 
the Veteran's service-connected chronic bronchitis and 
bilateral bronchiectasis prior to July 30, 2004, but granted 
an increased rating of 30 percent since July 30, 2004.  In 
January 2007, the RO effectuated the Board decision granting 
an increased rating of 30 percent for chronic bronchitis and 
bilateral bronchiectasis, effective July 30, 2004.  The 
December 2006 Board and January 2007 rating decisions made 
the Veteran's attorney eligible for attorney fees in the 
amount of 20 percent of past-due benefits.

Generally, payment of monetary benefits based upon an award 
of compensation commences on the first day of the calendar 
month following the month in which the award became 
effective.  However, beneficiaries are deemed to be in 
receipt of monetary benefits during the period between the 
effective date of the award and the date payment commences.  
38 C.F.R. § 3.31 (2008).  Payment of associated attorney's 
fees is based on the total amount of recurring cash payments 
which accrued between the effective date of the award and the 
date of the grant of the benefit by VA or an appellate court.  
38 C.F.R. § 20.609(h)(3)(i).  If an increased rating is 
subsequently granted as the result of an appeal of the 
disability rating initially assigned by the agency of 
original jurisdiction, and if the attorney represents the 
claimant during that phase of the claim, the attorney will be 
paid a supplemental payment based upon the increase granted 
on appeal, to the extent that the increased amount of 
disability is found to have existed between the initial 
effective date of the award following the grant of service 
connection and the date of the rating action implementing the 
appellate decision granting the increase.  

In this case, the Veteran disagreed with the initial 10 
percent rating first assigned by the RO following the grant 
of service connection for chronic bronchitis and 
bronchiectasis.  Pursuant to the Board's December 2006 
decision, the RO subsequently increased the rating to 30 
percent effective July 30, 2004.  In effect, the increased 
rating of 30 percent may be considered part of the initial 
rating.

In denying the claim, the RO argued that the Board's December 
2006 decision that granted an increased rating of 30 percent 
for the Veteran's chronic bronchitis and bronchiectasis, 
effective July 30, 2004, constituted a new issue that had not 
been previously decided by the Board.  Therefore, the RO 
concluded that the Veteran's attorney was not entitled to any 
additional attorney fees.  The Veteran's attorney argued that 
the increased rating was a downstream element of the original 
claim for service connection rather than a new issue.

The Board finds that the increased rating granted by the 
December 2006 decision, is an element of the initial rating.  
Accordingly, the Board finds that the Veteran's attorney is 
eligible for payment of attorney fees from past-due benefits 
resulting from the December 2006 board decision as 
effectuated by the RO's January 2007 rating decision.  
38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h)(3) (2007).


ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits resulting from a January 2007 rating decision, 
pursuant to the January 27, 2000, attorney fee agreement, are 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


